Opinion of the Court, Gary, P. J. The parties on both sides of this case are real estate brokers, and. in their dealings with each other acted in behalf of undisclosed principals. The appellees contracted by parol to buy of the appellants some lots numbered 8, 9 and 10, and forgetting what they had bought and rejecting all overtures •from the appellants to carry out the contract they made, sued for a deposit of $100 they had made with the appellants. The appellees insisted upon lots numbered 6 and 7 instead of 9 and 10. Ho demand for the return of the money was made before suit. Whether any objections could or can be made to the title which the appellants could not or can not remove, is not a question now. When the appellees are willing to consummate the bargain they made, will be time enough for that inquiry. Crabtree v. Welles, 19 Ill. 55; Dulin v. Price, 124 Ill. 76. Even if the appellants are to be treated only as stakeholders of the money for their principals, the appellees are in no better position. 2 Chitty on Contracts, 919. On the case made the appellees were not entitled to recover, and the judgment is reversed aud the cause remanded.